Hall, Justice.
[Andrew Lamar et al. filed tbeir bill against McVey et al., alleging, in brief, as follows: A certain lot of land Avas granted by the state to one James De Lay in 1837, and by him Avas conveyed to one Hancock, betAveen-1837 and 1839, and by regular chain of title passed from Hancock to John B. Lamar, of whom complainants are the sole heirs. The deed from De Lay to Hancock was lost or destroyed. In 1866 (the copy deed in the record says 1856), complainants obtained from the heirs of De Lay, *380he having died, a deed reciting the facts and conveying the land by quit-claim to complainants. In 1866, one Turner took possession of the land and McVey was his tenant. The chain of title under which Turner claimed, purporting to come from De Lay after his death, was forged. In 1869, complainants brought ejectment against McYey and Turner and Knott, the vendee of the second named, but McVéy alone was served. On the trial, the court held that the recitals in the deed from the De Lay heirs- were not evidence against defendants, • and did not carry the date of the title back to 1837, but operated as a conveyance only from its date, prescription having begun to run before the deed of complainants from the De Lays, and was not suspended thereby, although complainants were minors. A verdict was rendered for defendant in ejectment. The object of the present bill was to establish the lost deed and set up their title thereunder On demurrer, the chancellor dismissed the bill, and complainants excepted.
The ejectment case will be found reported in 48 Ga., 330.]